DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (US 2018/0235559; hereinafter McCarthy) in view of Hara et al. (US 2009/0272907; hereinafter Hara), Kim et al. (US 2016/0166230; hereinafter Kim), and Tsujii (US 2004/0228439).
McCarthy discloses an X-ray image diagnostic apparatus (fig. 2), comprising: a table (46) that has a top-surface and a back-surface, wherein a subject (22) is placed on said top-surface during a use of said X-ray image diagnostic apparatus (fig. 2); an X-ray source (14) beneath said back-surface side of said table and which emits X-rays (16) to said subject; a detector (18) that is disposed above said top-surface side of said table to face said X-ray source (14) and detect said X-rays emitted from said X-ray source (14) and transmitting said subject (22) placed on said table (46); a first moving mechanism (54) that moves said X-ray source (14) in a direction approaching said table and a direction moving away from said table (56); a second moving mechanism (50) that moves said detector in a direction approaching said table and a 
However, McCarthy fails to disclose said X-ray source interlockingly moving with said detector; wherein: said control unit controls said action of said first moving mechanism that keeps a distance (SID i.e., source image distance) between said X-ray source and said detector being constant within a movable range of said X-ray source; said X-ray image diagnostic apparatus, further comprising: a mounting unit that mounts a scattered ray removal grid on said detector.
Hara teaches said X-ray source interlockingly moving with said detector (par. 10). Kim teaches wherein: said control unit controls said action of said first moving mechanism that keeps a distance (SID i.e., source image distance) between said X-ray source and said detector being constant within a movable range of said X-ray source (par. 25). Tsujii teaches said X-ray image diagnostic apparatus (fig. 1), further comprising: a mounting unit (105; figs. 5 or 7) that mounts a scattered ray removal grid (103, 104) on said detector (106).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify McCarthy with the teaching of Hara, since one would have been motivated to make such a modification for enhancing image contrast and sharpness (Hara: par. 2).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify McCarthy with the teaching of Kim, since one would have been motivated to make such a modification for having a clear picture (Kim: par. 6).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify McCarthy with the teaching of Tsujii, since one would have been motivated to make such a modification for scatter removal (Tsujii: par. 5), thereby improving the image.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McCarthy, Hara, Kim, and Tusjii as applied to claim 1 above, and further in view of Gotoh (US 2005/0195945).
McCarthy as modified above suggests claim 1. McCarthy further discloses wherein: said control unit controls said action of said first moving mechanism (54). 
However, McCarthy fails to disclose wherein an enlargement ratio of an image of said subject, obtained by using said X-rays, is being constant. 
Gotoh teaches an enlargement ratio of an image of said subject, obtained by using said X-rays, is being constant (claim 10). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify McCarthy with the teaching of Gotoh, since one would have been motivated to make such a modification for proper positioning (Gotoh: pars. 7-8).  

Allowable Subject Matter
Claims 4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 8-12 are allowed. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884